        Case 1:16-cv-00555-PGG Document 155 Filed 05/30/19 Page 1 of 3



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 PACIFIC LIFE INSURANCE COMPANY
 and PACIFIC LIFE & ANNUITY
 COMPANY,                                       Index No. 16-cv-00555 (PGG)
                       Plaintiffs,

 v.
                                                NOTICE OF MOTION AND MOTION
 U.S. BANK NATIONAL ASSOCIATION                 FOR WITHDRAWAL OF
 and BANK OF AMERICA, N.A.,                     APPEARANCE
                       Defendants.



       PLEASE TAKE NOTICE that, pursuant to Rule 1.4 of the Local Rules for the United

States District Court for the Southern District of New York, I, Michael Collyard, a partner with

the law firm Robins Kaplan LLP and counsel for Defendant U.S. Bank National Association in

the above-entitled action, hereby move to have Martin Lueck withdrawn as an attorney of record

for U.S. Bank National Association and to have his name be removed from the case’s official

docket, as Mr. Lueck has since left Robins Kaplan LLP.

       Robins Kaplan LLP is not asserting any retaining or charging lien in connection with this

action. Robins Kaplan LLP will continue to serve as counsel of record to Defendant in the

above-referenced matter.



 Dated: March 30, 2019                              Respectfully Submitted,

                                                    By: /s/ Michael Collyard

                                                    Michael Collyard
                                                    800 La Salle Avenue, Suite 2800
                                                    Minneapolis, MN 55402
                                                    Phone: (612) 349-8500
                                                    Fax: (612) 339-4181
                                                    mcollyard@robinskaplan.com

                                                1
         Case 1:16-cv-00555-PGG Document 155 Filed 05/30/19 Page 2 of 3


IT IS SO ORDERED.


Dated:
                                           JUDGE PAUL G. GARDEPHE
                                           UNITED STATES DISTRICT JUDGE




                                       2
        Case 1:16-cv-00555-PGG Document 155 Filed 05/30/19 Page 3 of 3


                               CERTIFICATE OF SERVICE

       I, Michael Collyard, hereby certify that on March 30, 2019, I caused the Notice of

Motion and Motion for Withdrawal of Appearance to be filed with the Clerk of Court using the

CM/ECF system and to be served, via the Court’s CM/ECF system, on counsel of record.

 Dated: March 30, 2019                             /s/ Michael Collyard
                                                   Michael Collyard




                                               3
